Title: To Benjamin Franklin from Forster frères, 8 June 1784
From: Forster frères
To: Franklin, Benjamin




Sir—
Bordeaux 8th June 1784—

The inclosed letter We receiv’d under cover from our R: F by Ship from Dublin with directions to forward it to your Excellency, & to request an answer through our hands which We shall take care to send by the same conveyance— We shou’d esteem ourselves happy to have it in our power to render your Excellency any service in this place: as We buy annually of the first Wines for the English Markett We can at all times supply you with them and at reasonable prices; those of the first Class from 1800 l.t. a 2000 l.t. per Tun; seconds from 1400 l.t. to 1600 l.t. & thirds from 12 to 1300 We mean for Wines from 2 to 3 years old, We have some of the latter Classes of Vintage 78 that We can give at the same prices, & which if botled here woud be fit for use soon after its arrivall in Paris—
The expeditions for America upon the Peace were so considerable, that it will still require some time for that Trade to get into its proper Channell: which for the present prevents our extending & improving the connection We wou’d wish to cultivate with our Freinds Messrs: Bache & Shee; when things change We shall be happy in giving them every proof of our attachment & confidence.
We are with the greatest respect Sir Your Excellency’s Obedient & Very Hble Servts

Forsters Brothers




The writer upon receiving the letter without address, & not having read the one that inclosed it, was going to open it; but recollected in time to prevent the mistake & hopes you’ll pardon his inadvertence—

